Case 3:19-cv-01923-W-KSC Document 17 Filed 08/25/20 PageID.453 Page 1 of 3



 1   ROBERT J. HANNA, Bar No. 66105
     robert.hanna@bbklaw.com
 2   MATTHEW L. GREEN, Bar No. 227904
     matthew.green@bbklaw.com
 3   WHITNEY R. BLACKHURST, Bar No. 295239
     whitney.blackhurst@bbklaw.com
 4   BEST BEST & KRIEGER LLP
     655 West Broadway, 15th Floor
 5   San Diego, California 92101
     Telephone: (619) 525-1300
 6   Facsimile: (619) 233-6118
 7   Attorneys for Defendant
     OMNI HOTELS MANAGEMENT
 8   CORPORATION
 9                                   UNITED STATES DISTRICT COURT
10                             SOUTHERN DISTRICT OF CALIFORNIA
11
12   ALLEN HARVEY ABOLAFIA,                       Case No. 19-cv-01923-W-KSC
                                                  Judge: Hon. Thomas J. Whelan
13                      Plaintiff,
                                                  JOINT MOTION TO CONTINUE
14            v.                                  FACT DISCOVERY CUTOFF DATE
15   OMNI HOTELS MANAGEMENT
     CORPORATION; and DOES 1 TO
16   20, inclusive,
17                      Defendants.
18
19
20
21
22
23
24
25
26
27
28
                                                             JOINT MOTION TO CONTINUE FACT
     61746.00003\33219966.1                     -1-                 DISCOVERY CUTOFF DATE
                                                                           19-cv-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 17 Filed 08/25/20 PageID.454 Page 2 of 3



 1            Plaintiff Allen Harvey Abolafia (“Plaintiff”) and Defendant Omni Hotels
 2   Management Corporation (“Omni”) hereby jointly move for an order continuing the
 3   fact discovery cutoff date set forth in Paragraph 2 of the Scheduling Order
 4   Regulating Discovery and Other Pre-Trial Proceedings (“Scheduling Order”) for 30
 5   days, from August 28, 2020, to September 27, 2020. This joint motion is brought in
 6   accordance with the Scheduling Order and Rule 7.2 of the Local Civil Rules of
 7   Practice for the United States District Court for the Southern District of California.
 8            The parties have met and conferred in good faith regarding the need to
 9   conduct additional fact discovery, including, but not limited to, Omni’s request to
10   conduct an Independent Medical Exam, which is currently scheduled for September
11   9, 2020, and Plaintiff’s intent to take additional depositions. Though Plaintiff and
12   Omni have proceeded with discovery diligently to-date, delays resulting from the
13   ongoing COVID-19 pandemic have prevented them from completing all necessary
14   fact discovery before the current cutoff date. In the interest of judicial economy, the
15   parties agree that the fact discovery cutoff date should be continued for 30 days to
16   permit such additional discovery to take place.
17
     Dated: August 24, 2020                    PECORA & CLINE
18
19                                             By: /s/ Robert J. Pecora
                                                 ROBERT J. PECORA
20                                               Attorneys for Plaintiff
                                                 ALLEN HARVEY ABOLAFIA
21
22
     Dated: August 24, 2020                    BEST BEST & KRIEGER LLP
23
24                                             By: /s/ Matthew L. Green
25                                               ROBERT J. HANNA
                                                 MATTHEW L. GREEN
26                                               WHITNEY R. BLACKHURST
                                                 Attorneys for Defendant
27                                               OMNI HOTELS MANAGEMENT
                                                 CORPORATION
28
                                                              JOINT MOTION TO CONTINUE FACT
     61746.00003\33219966.1                  -2-                     DISCOVERY CUTOFF DATE
                                                                            19-cv-01923-W-KSC
                                Case 3:19-cv-01923-W-KSC Document 17 Filed 08/25/20 PageID.455 Page 3 of 3



                                 1   Allen Harvey Abolafia v. Omni Hotels Management Corp.
                                     United States District Court, So. District of CA, Case No. 19-cv-01923-W-KSC
                                 2
                                                                   PROOF OF SERVICE
                                 3         I, Lisa Atwood, declare:
                                 4         I am a citizen of the United States and employed in San Diego County,
                                     California. I am over the age of eighteen years and not a party to the within-entitled
                                 5
                                     action. My business address is 655 West Broadway, 15th Floor, San Diego,
                                 6   California 92101. On August 25, 2020, I served a copy of the within document(s):
                                 7       JOINT MOTION TO CONTINUE FACT DISCOVERY CUTOFF DATE;
                                 8
                                         [PROPOSED] ORDER CONTINUING FACT DISCOVERY CUTOFF
                                 9       DATE
                                10
                                                   By Electronic Service. Pursuant to CM/ECF System, registration as a
655 WEST BROADWAY, 15TH FLOOR




                                11                  CM/ECF user constitutes consent to electronic service through the
    BEST BEST & KRIEGER LLP




                                                    Court’s transmission facilities. The Court’s CM/ECF system sends an e-
      SAN DIEGO, CA 92101




                                12
        LAW OFFICES OF




                                                    mail notification of the filing to the parties and counsel of record who are
                                13                  registered with the Court’s EC/ECF system.
                                14
                                                Robert J. Pecora, Esq.                  ATTORNEYS FOR PLAINTIFF
                                15              Law Office of Robert J. Pecora          ALLEN HARVEY ABOLAFIA
                                                7855 Ivanhoe Avenue, Suite 408
                                16              La Jolla, California 92037              Tel: (858) 454-4014
                                                                                        Email: robertjpecora@aol.com
                                17

                                18
                                           I declare that I am employed in the office of a member of the bar of this court
                                     at whose direction the service was made.
                                19
                                              Executed on August 25, 2020, at San Diego, California.
                                20

                                21

                                22                                                          , ICt.. OTJecce
                                                                                        _______________________________
                                23                                                                  Lisa Atwood
                                24

                                25

                                26

                                27

                                28
                                                                                                         USDC, SOUTHERN DIST.
                                                                                  -1-                CASE NO. 18CV1836 DMS (LL)
                                     61746.00003\32533381.1
